Argued January 2, 1934.
The premises, No. 900 Chestnut Street, Philadelphia, a four story office building, 34 x 230 feet, was assessed for the tax year 1932, at $418,000. The court below, upon appeal from the board of revision of taxes, after hearing several experts produced by the property owner and the city, determined that the market value of this building and land was $397,184; it reduced the assessment to that amount.
The case is affirmed for the reasons given in Appeal of Westbury Apartments, Inc., 314 Pa. 130, and Appeal of 222 S. Nineteenth Street Corporation, 314 Pa. 132.
Decree affirmed at the cost of appellant.